

Exhibit 10.190 
 

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED
AIRCRAFT LEASE AGREEMENT


This Second Amended and Restated Aircraft Lease Agreement (“Agreement”) is made
effective as of May 9, 2011 (“Effective Date”), between GCI Communication Corp.,
an Alaska corporation (“GCI” or “Lessee”) and 560 Company, Inc., an Alaska
corporation (“Lessor”).


WHEREAS, effective as of January 1, 2001, GCI and Lessor entered into an
Aircraft Lease Agreement ("Lease") regarding the following-described aircraft
("Citation"), which aircraft has subsequently been sold and is no longer subject
to this Lease:
 
Make/model:
Cessna Citation V (C560)

Registration:
N560ER

Serial no.:
560-0003

Engines:
Pratt & Whitney JT 15D-5A

Serial no.:
Left 108003 Right 108535

 
WHEREAS, the Lease was superseded by that Amended and Restated Aircraft Lease
Agreement effective as of February 25, 2005 and that Amendment No. 1 to the
Amended and Restated Lease Agreement dated as of December 27, 2010
(collectively, “First Restatement”) to add a new aircraft, together with all
equipment and accessories attached thereto or used in connection therewith
(collectively, “Astra”):


Make/model:
1997 Israel Aircraft Industries Astra SPX

Registration:
N89HS

Serial no.:
89

Engines:
Garrett Ai Research Jet Engine, Model No. TFE-731-40R-200G

Serial no.:
P113126 + P113125



WHEREAS, the parties wish to supersede the First Restatement with this Second
Amended and Restated Aircraft Lease Agreement, to add the following-described
new aircraft, together with all equipment and accessories attached thereto or
used in connection therewith (collectively, “Challenger”):
 
Make/model:
CL 600-2B16 (Challenger 604)

Registration:
N134WN

Serial no.:
560-0003

Engines:
General Electric CF 34-3B

Serial no.:
872151 and 872150

 
WHEREAS, Lessor is the owner of the Astra and the Challenger (collectively,
"Aircraft"), Lessee desires to dry lease the Aircraft from Lessor, and Lessor is
willing to dry lease the Aircraft to Lessee, on a non-exclusive basis, on the
terms and conditions set forth in this Agreement;


Now, therefore, Lessor and Lessee agree as follows:


1.
[IntentionallyOmitted]



2.  
Term.



A.
The initial term of this Agreement shall be for thirty (30) days and shall
commence on the Effective Date.  This Agreement shall continue unless terminated
pursuant to any provision of this Agreement.  Either Lessee or Lessor may
terminate this Agreement upon twelve (12) months’ written notice as set forth in
Section 17, and as follows: If GCI elects to terminate this Agreement, Lessor
may within five (5) business days of the date of such notice provide GCI with
written notice of Lessor’s intent to put the Challenger up for sale.  Then, this
Agreement shall terminate upon the earlier of (i) the later sale date of both
Aircraft, or (ii) twelve (12) months from the date of GCI’s termination
notice.  If Lessor fails to give notice of its intent to sell the Aircraft
within such five (5) business days, then this Agreement shall terminate twelve
(12) months from the date of GCI’s written notice of its intent to terminate.



          B.
Notwithstanding the provisions of Section 2(A), GCI may elect to terminate its
use of the Astra upon ninety (90) days’ written notice as set forth in Section
17, and as follows:  If GCI elects to terminate this Agreement as to the Astra
only, Lessor may within five (5) business days of the date of such notice
provide GCI with written notice of Lessor’s intent to put the Astra up for
sale.  Then, GCI obligations hereunder relating to the Astra (other than the
indemnity provisions of Section 13) shall terminate upon the earlier of (i) the
sale date of the Astra, or (ii) ninety (90) days from the date of GCI’s
termination notice as to the Astra.



3.           Payments to Lessor.


 
A.
GCI shall pay rent to Lessor at the dry lease rate of (a) forty-five thousand
dollars (US $45,000.00) per month on the Astra and (b) one hundred thirty-two
thousand dollars (US $132,000.00) per month on the Challenger, plus sales/use
tax if applicable, without demand, offset, deduction or counterclaim.  Payments
of each month’s rental shall be made on or before the first (1st) day of each
month, in advance.  The monthly rental payment for the first and last month
shall be prorated on an actual day's basis, and any unused funds after a proper
termination shall be refunded to Lessee in full except as otherwise provided
herein.



 
B.
In addition to the above payments, GCI previously provided Lessor with a one
million five hundred thousand dollar ($1,500,000.00) damage deposit for the
Aircraft’s usage hereunder (“Deposit”).  Not later than six (6) months after the
Agreement terminates, Lessor shall repay the Deposit to GCI.



4.
Use.



 
A.
Lessor hereby grants to Lessee the nonexclusive right to use the Aircraft on the
terms and conditions set forth in this Agreement.



 
B.
Lessee shall, at its sole expense, provide all crewmembers required for
operation of the Aircraft during the term of this Agreement.  All crewmembers
must be qualified to Lessee's insurance company's standards to fly the Aircraft.



 
C.
Lessee shall pay all expenses in preparation for any GCI-usage flight and in
connection with GCI flights, including but not limited to expenses for fuel,
crew quarters, landing fees, imposts, duties, fines, meals, all other
out-of-pocket crew expenses, and the cost of any special equipment required for
Lessee's business.



 
D.
Lessee shall, at its sole expense, provide hangar storage and line service for
the Aircraft in Anchorage, Alaska.  Lessee shall also pay all maintenance costs
for the Aircraft during the term hereof.



 
E.
The Aircraft base when not in use shall be Anchorage, Alaska.



 
F.
Lessee has first priority use of the Aircraft.  Lessor retains the right to use
the Aircraft when not scheduled for use by Lessee.  Lessor is responsible for
all incremental costs incurred during Lessor’s use of the Aircraft.



 
G.
Lessee may not use the Aircraft for the purpose of providing transportation of
passengers or cargo in air commerce for compensation or hire, or permit any
other person or entity to use the Aircraft.



 
H.
GCI will operate the Aircraft in compliance with Part 91 and any other
applicable provision of the FARs, and all other Applicable Standards.
(“Applicable Standards” shall mean (i) Applicable Law (as defined below), (ii)
the requirements of the Required Coverages (as defined below), and (iii), with
respect to the Aircraft, all compliance requirements set forth in or under (A)
all maintenance manuals initially furnished with respect thereto, including any
subsequent amendments or supplements to such manuals issued by the manufacturer
or supplier thereof from time to time, (B) all mandatory service bulletins
issued, supplied, or available by or through the applicable manufacturer with
respect thereto, (C) all applicable airworthiness directives issued by the FAA
or similar regulatory agency having jurisdictional authority, (D) all conditions
to the enforcement of any warranties pertaining thereto, and (E) GCI’s FAA
approved maintenance program with respect to the Aircraft.)  GCI shall not
operate or permit the Aircraft to be operated for air taxi operations or
otherwise under Part 135 of the FARs; and it shall at all times have, and
maintain, “operational control” of the Aircraft (as such term is then
interpreted by the FAA or such other applicable governmental authority), and no
other person or entity shall operate the Aircraft except when the Aircraft are
operated pursuant to Section 4(F).  The Aircraft at all times will be operated
by duly qualified pilots having satisfied all requirements established and
specified by the FAA, the TSA, any other applicable governmental authority and
the required insurance under Section 8, Insurance, below (“Required Coverages”).



 
 I.
GCI may fly the Aircraft temporarily to any country in the world, provided that
the Aircraft (i) shall at all times be based and predominantly used, operated
and located in the continental United States; and (ii) shall not be flown,
operated, used or located in, to or over any such country or area (temporarily
or otherwise) (A) that is excluded from the Required Coverages (or specifically
not covered by such insurance), (B) with which the United States does not
maintain favorable diplomatic relations, (C) in any area of recognized or
threatened hostilities, (D) to the extent that payment of any claim under the
Required Coverages directly or indirectly arising or resulting from or connected
with any such flight, operation, use or location would be prohibited under any
trade or other economic sanction or embargo by the United States of America, or
(E) in violation of any of the Required Coverages or any Applicable
Standards.  GCI shall adopt, implement and comply with all security measures
required by any applicable law (as defined below), or by any Required Coverages,
or that are necessary or appropriate for the proper protection of the Aircraft
(whether on the ground or in flight) against theft, vandalism, hijacking,
destruction, bombing, terrorism or similar acts. (“Applicable Law” shall mean
all applicable laws, statutes, treaties, conventions, judgments, decrees,
injunctions, writs and orders of any governmental authority and rules,
regulations, orders, directives, licenses and permits of any governmental
authority as amended and revised, and any judicial or administrative
interpretation of any of the same, including the airworthiness certificate
issued with respect to the Aircraft, the Cape Town Convention, the UCC, the
Transportation Code, all TSA regulations, all FARs, airworthiness directives,
and/or any of the same relating to the Aircraft generally or to noise, the
environment, security, public safety, insurance, taxes and other Impositions,
exports or imports or contraband.)





5.
Major Damage.  If the Aircraft suffer any major damage or loss of a type
required to be reported to the FAA or recorded in the Aircraft logbooks under
FAA regulations governing the Aircraft use, and subsequently shall have been
returned to service, Lessor and Lessee shall upon delivery of the Aircraft to
Lessor under Section 9 below, determine the amount of loss in value, if any,
suffered by the Aircraft due to such damage or loss.  Lessor and Lessee shall
determine such amount by requesting bids for the purchase of the Aircraft from
three (3) dealers in such aircraft, qualified to render such and not affiliated
with Lessor and Lessee.  Lessor and Lessee shall each select one (1) dealer, and
the two dealers shall select the third dealer.  Each dealer shall render one (1)
bid based upon a description of the Aircraft assuming no damage history, and a
second (2nd) bid based on the Aircraft’s actual condition.  The difference
between the average of all bids received for the Aircraft assuming no damage
history, and the average of all bids received for the Aircraft including the
actual damage history, together with interest thereon from the period between
the end of the term of this Agreement until the date of payment, at a rate equal
to one (1) percentage point in excess of the prime rate announced from time to
time by the Royal Bank of Scotland, shall be paid by Lessee to Lessor in the
form of a lump sum payment within ten (10) days after the last of the three (3)
dealers renders its bid.



6.
Lessor's Inspection.  Lessor or its authorized representatives may at all
reasonable times inspect the Aircraft and Lessee’s books and records relating to
the Aircraft, provided such Aircraft is not scheduled for use at the time
requested for inspection.  Lessor's inspection will not interfere with Lessee's
normal business operation.



7.           Maintenance and Repairs; Modifications and Improvements.


 
A.
During the term of this Agreement, Lessee shall, at its sole expense, maintain
the Aircraft in good operating and airworthy condition, perform any periodic
inspections or service for the Aircraft recommended by the manufacturers'
maintenance manual or service bulletins or required by law, repair any uninsured
damage to the Aircraft as a result of Lessee’s use thereof, and maintain both
Aircraft on their associated engine programs of MSP Gold program for the
Astra,  JSSI for the Challenger C604 engines (all, collectively, the “Engines”),
and Maintenance Service Program (MSP) for the Challenger 604 APU.  Lessor shall
be responsible for any uninsured damage to the Aircraft as a result of its use
thereof.  Prior to repairing any damage to the Aircraft, Lessee will notify
Lessor of such damage and obtain written approval of the repairs.  The
performance of all maintenance and repair work shall be by or under the
supervision of properly qualified and trained personnel and in compliance with
FAA or other governmental requirements.





 
B.
Should any engine of the Aircraft become due for a hot section inspection or
major overhaul during the term of this Agreement, Lessee shall, at its sole
expense, perform such inspection or overhaul in accordance with the
manufacturer’s recommended procedures.



C. 
GCI agrees that, with respect to the Aircraft, GCI will at its own expense,
(i) maintain, inspect, service, repair, overhaul and test the same in accordance
with Applicable Standards; (ii) make any alterations or modifications that may
at any time be required to comply with Applicable Standards, and to cause the
Aircraft to remain airworthy; (iii) furnish all required parts, replacements,
mechanisms, devices and servicing so that the condition and operating efficiency
thereof will at all times be no less than its condition and operating efficiency
as and when delivered to GCI, ordinary wear and tear from proper use alone
excepted; (iv) promptly replace all Aircraft parts (A) which become worn out,
lost, stolen, taken, destroyed, damaged beyond repair or permanently rendered or
declared unfit for use for any reason whatsoever, or (B) if not previously
replaced  pursuant to clause (A), as and when required by any Applicable
Standards, including any applicable life limits; (v) maintain (in English) all
Records in accordance with Applicable Standards and (vi) enroll and maintain the
Aircraft in a Computerized Aircraft Maintenance Program, and the Engines in an
Engine Maintenance Program (“Computerized Aircraft Maintenance Program” shall
mean any automated on-line maintenance tracking program with respect to the
airframe provided by the manufacturer of the airframe or by a third party that
is approved by Lessor and which makes data with respect to the Aircraft
available to Lessor.  “Engine Maintenance Program” shall mean the Engines’ and
APU power by the hour engine maintenance program provided by the engines’
manufacturer or by Jet Support Services, Inc.). All maintenance procedures shall
be performed by properly trained, licensed, and certified maintenance sources
and personnel utilizing replacement parts approved by the FAA and the
manufacturer of (as applicable) the Aircraft or any part thereof. Without
limiting the foregoing, GCI shall comply with all mandatory service bulletins
and airworthiness directives by causing compliance to such bulletins and/or
directives to be completed through corrective modification in lieu of operating
manual restrictions.



D. 
On or before the tenth (10th) day after each annual anniversary of the Effective
Date, GCI shall provide to Lessor a report specifying the number of flight hours
on the Aircraft at the start of said year of operation and the number of flight
hours on the Aircraft at the end of said year of operation, in each case as
determined by the Aircrafts’ Hobbs meter.



E. 
GCI will not make or authorize any improvement, change, addition or alteration
to the Aircraft that will impair the originally intended function or use of the
Aircraft, diminish the value of the Aircraft as it existed immediately prior
thereto, or violate any Applicable Standard.  All repairs, parts, replacements,
mechanisms and devices added by GCI or on its behalf shall immediately, without
further act, become part of the Challenger or the Astra, respectively and
subject to the respective Lessor’s liens granted to its lenders.



8.
Insurance.



A. 
 GCI agrees to maintain at all times, at its sole cost and expense, with
insurers of recognized reputation and responsibility satisfactory to Lessor (but
in no event having an A.M. Best or comparable agency rating of less than “A-”):



i.  
(A) comprehensive aircraft liability insurance against bodily injury or property
damage claims including, without limitation, contractual liability, premises
liability, death and property damage liability, public and passenger legal
liability coverage, and sudden accident pollution coverage, in an amount not
less $200,000,000.00, and (B) personal injury liability in an amount not less
than $25,000,000.00; but, in no event shall the amounts of coverage required by
sub-clauses (A) and (B) be less than the coverage amounts as may then be
required by Applicable Law;



ii.  
“all-risk” ground, taxiing, and flight hull insurance in the amount of
$11,000,000.00 for the Challenger and $4,000,000.00 for the Astra;  and



iii.  
war risk and allied perils (including confiscation, appropriation,
expropriation, terrorism and hijacking insurance) in the amounts required in
paragraphs (i) and (ii), as applicable.



B. 
Any policies of insurance carried in accordance with this Section 8 and any
policies taken out in substitution or replacement of any such policies shall (i)
include Lessor and Lessor’s sole shareholder, Ronald A. Duncan, as additional
insureds without right of subrogation,(ii) be endorsed to name Lessor, and Wells
Fargo Bank for the Astra and RBS Asset Finance, Inc. (“RBS”) for the Challenger,
respectively, as an additional insured as its interests may appear (but without
responsibility for premiums), (iii) provide, with respect to insurance carried
in accordance with Section 8(a)(ii) or (a)(iii) above, that any amount payable
thereunder shall be paid directly to  Wells Fargo Bank for the Astra and RBS for
the Challenger, respectively, and Lessor, as their interests may appear (but
without responsibility for premiums), (iv) provide for ten (10) days’ (seven (7)
days’ in the case of war, hijacking and allied perils) prior written notice by
such insurer of cancellation for non-payment, material adverse change to the
interests of Wells Fargo Bank or RBS, respectively, or non-renewal, (v) include
a severability of interest clause providing that such policy shall operate in
the same manner as if there were a separate policy covering each insured,
(vi) waive any right of set-off against Wells Fargo Bank for the Astra and RBS
for the Challenger, respectively, and any rights of subrogation against Wells
Fargo Bank or RBS, respectively, (vii) provide that in respect of the interests
of Wells Fargo Bank for the Astra and RBS for the Challenger, respectively, in
such policies, that the insurance shall not be invalidated by any action or
inaction of Lessor or GCI or any other person operating or in possession of the
Aircraft, regardless of any breach or violation of any warranties, declarations
or conditions contained in such policies by or binding upon Lessor or GCI or any
other person operating or in possession of the Aircraft, and (viii) be primary,
not subject to any co-insurance clause and shall be without right of
contribution from any other insurance.



C. 
Neither Lessor nor GCI shall self-insure (by deductible, premium adjustment, or
risk retention arrangement of any kind) with respect to any of the risks
required to be insured pursuant to this Section 8.  GCI agrees that it shall
obtain and maintain such other insurance coverages, or cause adjustments to be
made to the scope, amount or other aspects of the existing insurance coverages,
promptly upon Lessor’s request, as and when Lessor deems such additional
insurance coverages or modifications to be appropriate in light of any changes
in Applicable Law, prudent industry practices, the insurance market, GCI’s
anticipated use of the Aircraft or other pertinent circumstances.  All of the
coverages required herein shall be in full force and effect worldwide throughout
any geographical areas to, in or over which the Aircraft is operated.  All
insurance proceeds payable under the requisite policies shall be payable in U.S.
Dollars.



D.  
At least ten (10) days prior to the policy expiration date for any insurance
coverage required by this Section 8, GCI shall furnish to Lessor evidence  of
the renewal or replacement of such coverage, complying with the terms hereof,
for a twelve (12) month or greater period commencing from and after such
expiration date.



9.
Return of Aircraft.



 
A.
Upon the termination of this Agreement, Lessee shall, at its sole expense,
return the Aircraft forthwith to Lessor by delivering the Aircraft to Lessor at
Anchorage, Alaska, or at another agreed location.  The Aircraft shall be
returned in the same condition as when delivered to Lessee hereunder, ordinary
wear and tear on the airframe and the Engines excepted, with paint and interior
in the same condition as when delivered to Lessor, no open or deferred
maintenance items, in airworthy condition, and free and clear of all liens,
encumbrances or rights of others whatsoever caused by Lessee.



B.
Not less than ten (10) days prior to the expiration or earlier termination of
the Agreement, Lessee shall make the Aircraft available to Lessor at Anchorage,
Alaska, or such other location as agreed to pursuant to Section 9(A), for the
purpose of permitting Lessor, at Lessor's sole cost, to make an inspection of
the Aircraft.  In connection with such inspection, Lessor shall, at Lessee's
expense, be entitled to an acceptance flight check of not more than three (3)
hours’ duration. Lessor shall at Lessor's expense be entitled to correct and
repair any condition of the Aircraft discovered on such inspection or flight
check which causes the Aircraft not to be in the condition prescribed above or
not airworthy; and Lessee shall reimburse Lessor upon demand for the cost of any
such repairs.  If any corrections or repairs are necessary, the terms of the
Agreement shall be extended for the period required to enable Lessee to make
such corrections or repairs and to return the Aircraft in accordance with the
terms of this Section 9.



C.
During any extended term referred to in this Section 9, rent shall be paid by
Lessee to Lessor until the date of actual return at the rate specified in
Section 3(A) above.



D.
In consideration of $350,000 paid by Lessee to Lessor on or before December 31,
2010, the parties agree that the Astra may be returned to Lessor at any time
with the paint and interior in the same condition as it was in on December 27,
2010, ordinary wear and tear excepted.



10.
Taxes.  Lessee shall pay, and indemnify and hold Lessor harmless from, all
license and registration fees and all sales, use, operational, personal
property, and other taxes, levies, duties, charges or withholdings of any nature
(together with any penalties, fines or interest thereon and reasonable
attorneys’ fees) imposed upon Lessor by any federal, state or local government
or taxing authority upon or with respect to the use or operation of the Aircraft
hereunder, upon the rentals, receipts, or earnings arising there from, or with
respect to this Agreement (other than taxes on, or measured by, the net income
of Lessor).  The obligations of Lessee under this Section shall survive the
termination of this Agreement.  Lessee shall only be liable for the prorated
portion of any taxes or fees not collected during the term of this Agreement.



11.
Liens, Encumbrances and Rights of Others.  Lessee will not directly or
indirectly create, incur, or permit any mortgage, pledge, lien attachment,
charge, encumbrance or right of others whatsoever on or with respect to the
Aircraft, title thereto or any interest therein, other than that arising because
of a debt or other obligation of the Lessor.  Lessee will promptly, at Lessee's
sole expense, cause any such mortgage, pledge, lien, attachment, charge,
encumbrance or right of another which may arise at any time to be duly
discharged, dismissed and removed as soon as possible, but in any event within
ten (10) days after the existence of the same shall have first become known to
Lessee.



12.
DISCLAIMER OF WARRANTIES.  LESSEE ACKNOWLEDGE THAT LESSOR HAS NOT MADE ANY
REPRESENTATIONS OR WARRANTY, EXPRESS OR IMPLIED, AS TO THE CONDITION,
AIRWORTHINESS, MERCHANTABILITY, DESIGN, OPERATION, OR FITNESS FOR USE OR A
PARTICULAR PURPOSE OF THE AIRCRAFT, AGAINST INTERFERENCE BY OTHERS (OTHER THAN
THAT ARISING BECAUSE OF A DEBT OR OTHER OBLIGATION OF THE LESSOR), OR ANY OTHER
REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO THE
AIRCRAFT.  LESSOR WARRANTS THAT IT HAS GOOD TITLE TO THE AIRCRAFT AND THAT IT IS
FREE AND CLEAR OF LIENS AND ENCUMBRANCES EXCEPT THOSE CREATED BY LESSOR.



13.
Indemnity.  Lessee hereby assumes liability for, and shall indemnify, protect,
save and keep harmless Lessor, its shareholders, officers, directors, and
employees, from and against, and to pay Lessor promptly upon demand the amount
of, any and all liabilities, obligations, losses, damages, penalties, claims,
actions, suits, costs, expenses and disbursements, including reasonable legal
expense, of whatsoever kind and nature, imposed on, incurred by or asserted
against Lessor in any way relating to or arising out of this Agreement or the
possession, use or operation of the Aircraft by Lessee.  Lessor hereby assumes
liability for, and shall indemnify, protect, save and keep harmless GCI, its
shareholders, officers, directors, and employees, from and against, and to pay
GCI promptly upon demand the amount of, any and all liabilities, obligations,
losses, damages, penalties, claims, actions, suits, costs, expenses and
disbursements, including reasonable legal expense, of whatsoever kind and
nature, imposed on, incurred by or asserted against GCI in any way relating to
or arising out of this Agreement or the possession, use or operation of the
Aircraft by Lessor. The indemnities contained in this Section 13 shall continue
in full force and effect, notwithstanding the expiration or other termination of
this Agreement.



14.
Default.  The following shall constitute Events of Default hereunder: a) Lessee
or Lessor shall fail to make any payment due to the other party within five (5)
days after the same shall become due; b) Lessor or Lessee shall fail to perform
or observe any other material covenant, condition or agreement to be performed
or observed by it hereunder, and such failure shall continue unremedied for a
period of twenty (20) days after written notice thereof by Lessor or Lessee; c)
Lessee or Lessor shall become insolvent or bankrupt, or make an assignment for
the benefit for creditors or consent to the appointment of a trustee or
receiver; or a trustee or receiver shall be appointed for such party; or
bankruptcy, reorganization or insolvency proceedings shall be instituted by or
against Lessee or Lessor, and, if instituted against a party hereto, shall not
be dismissed for a period of thirty (30) days.  Interest shall accrue for any
payment not made when due hereunder at ten and one-half (10.5%) percent per
annum, beginning on the first day such payment is late.



15.
Remedies.  Upon the occurrence of any Event of Default, Lessor or Lessee may, at
its option, and at any time thereafter, do one or more of the following:



 
A.
Require the defaulting party, upon the written demand of the non-defaulting
party and at non-defaulting party's expense, to terminate this Agreement, if
such default shall continue unremedied for a period of ten (10) days after
written notice thereof by Lessor or Lessee.  If this Agreement is terminated
because of a default, Lessee will promptly return the Aircraft to Lessor at the
location, in the condition, and otherwise in accordance with all of the terms,
specified in Section 9 of this Agreement.



 
B.
Exercise any other right or remedy which may be available to it at law or in
equity.  In addition, the defaulting party shall reimburse the non-defaulting
party upon demand for all legal fees, other costs and expenses incurred by
reason of the occurrence of any Event of Default, or the exercise of the
non-defaulting party's remedies with respect thereto, including all costs and
expenses incurred in connection with the return of the Aircraft in accordance
with the terms of Section 9 hereof or in placing such Aircraft in the condition
required by Section 9.  No remedy referred to in this Section 15 is intended to
be exclusive, but each shall be cumulative in addition to any remedy referred to
above or available to the non-defaulting party at law or in equity; and the
exercise or beginning of exercise by the non-defaulting party of any one or more
of such remedies shall not preclude the simultaneous or later exercise by the
non-defaulting party of any or all such other remedies.



16.
Assignment.  Lessee shall not, without the prior written consent of Lessor
(which may be withheld by Lessor in its absolute discretion) assign any of its
rights hereunder or permit the Aircraft to be operated or used by, or in the
possession of, any party other than Lessee, except that GCI may assign its
contract rights hereunder for security purposes only to its lenders.



17.
Notices.  All notices, demands and requests contemplated by this Agreement shall
be deemed to have been delivered and received if served personally, or sent by
United States registered or certified mail, postage prepaid, return receipt
requested, or by courier service, addressed to the addresses set forth below or
such other addresses as either party may designate by notice to the other:



 
If to Lessor:
560 Company, Inc.

 
Attention: Ronald Duncan, President

 
2550 Denali Street, Suite 1000

 
Anchorage, Alaska 99503



If to Lessee:
GCI Communication Corp.

 
Attention:  Chief Financial Officer

 
2550 Denali Street, Suite 1000

 
Anchorage, Alaska 99503



Any such notice shall be deemed delivered and received upon such specified
delivery at the time of attempted delivery shown on such return or courier
receipt.  Any notice hereunder shall also be sent to both of the following:


Wells Fargo Bank, N.A.
Commercial Banking Group
C/o Chris Clifford, Vice President
MAC K3212-023
301 West Northern Lights Boulevard
Anchorage, AK 99503


RBS Asset Finance, Inc.
71 South Wacker Drive
Chicago, Illinois 60606
Attn.:  Portfolio Manager


18.
Attorneys’ Fees.  In the event of any litigation or arbitration between the
parties with respect to this Agreement, the prevailing party shall recover from
the other party all costs and expenses, including reasonable attorneys’ fees,
incurred by the prevailing party, all of which shall be included in and as a
part of the judgment or award rendered in such litigation or arbitration.  The
term "prevailing party" shall mean the party which achieves substantially the
relief sought, whether by judgment, order, settlement, or otherwise.



19.
Further Instruments.  Each party shall from time to time execute and deliver
such further instruments as the other party may reasonably request to effectuate
the intent of this Agreement.



20.
Execution and Counterparts.  This Agreement may be executed and delivered in
counterparts and by each party hereto in separate counterparts, each of which
when so executed and delivered shall be deemed an original and all of which
taken together shall constitute one and the same instrument.



21.
Non-Waiver of Rights and Breaches.   No failure or delay of either party in the
exercise of any right given to such party by this Agreement shall constitute a
waiver thereof, unless the time specified herein for the exercise of such right
has expired, nor shall any single or partial exercise of any right preclude
other or further exercise of that, or any other, right.  The waiver by a party
hereto of any default of the other party shall not be deemed to be a waiver of
any subsequent default or other default of that party.



22.
Entire Agreement; Modification.  This Agreement, as amended and restated,
constitutes the entire agreement between the parties pertaining to the subject
matter hereof, and supersedes all prior agreements, understandings and
representations of the parties with respect to the subject matter hereof.  This
Agreement may not be modified, amended or supplemented or otherwise changed
except in writing, executed by each party.  No such proposed amendment to this
Agreement shall be executed prior to giving seven (7) days’ written notice to
all entities listed in Section 17 hereof.



23.
No Agency or Partnership.  Nothing in this Agreement shall be deemed to make
either Lessor or Lessee an agent, partner or joint venturer of the other.



24.
Lessee Citizenship.  Lessee hereby represents and warrants to Lessor that Lessee
is a citizen or permanent resident of the United States within the meaning of
Title 14, Section 375.36 of the Code of Federal Regulations.



25.
Governing Law.  This Agreement shall be governed by and construed in accordance
with the substantive law, but not the law regarding conflicts or choice of law,
of the State of Alaska, with venue at Anchorage, Alaska.



26.
Counterpart Signatures.  This Agreement can be signed in multiple counterparts,
the compilation of which shall be considered as one document.



27.           TRUTH IN LEASING (See Federal Aviation Regulation (FAR) 91.23).


A.  UPON INFORMATION AND BELIEF, FOR THE TWELVE (12) MONTHS PRECEDING THE DATE
OF THIS AGREEMENT, THE AIRCRAFT LEASED HEREUNDER HAVE BEEN MAINTAINED AND
INSPECTED IN ACCORDANCE WITH FEDERAL AVIATION REGULATION PART 91.1.


B.  THE AIRCRAFT WILL BE MAINTAINED AND INSPECTED UNDER PART 91 FOR OPERATIONS
UNDER THIS AGREEMENT, AND LESSEE CERTIFIES THAT IT IS RESPONSIBLE FOR THE
AIRCRAFTS' STATUS OF COMPLIANCE WITH APPLICABLE MAINTENANCE AND INSPECTION
REQUIREMENTS AS SET FORTH UNDER THE REQUIRED FAA REGULATIONS APPLICABLE TO
OPERATOR'S USE AND OPERATION OF THE AIRCRAFT.  IN ADDITION, LESSEE AGREES TO
PROVIDE LESSOR WITH WRITTEN INSPECTION REPORTS FOR INSPECTIONS ACCOMPLISHED
UNDER SAID PROGRAM.


C.  EXCEPT AS PROVIDED IN SECTION 4(F), LESSEE IS SOLELY RESPONSIBLE FOR
OPERATIONAL CONTROL OF THE AIRCRAFT, AND CERTIFIES THAT IT WILL COMPLY WITH ALL
REGULATIONS ISSUED DURING THE TERM OF THIS AGREEMENT.  LESSEE IS HEREBY ADVISED
THAT AN EXPLANATION OF FACTORS BEARING ON OPERATIONAL CONTROL AND PERTINENT FAA
REGULATIONS CAN BE OBTAINED FROM THE NEAREST FAA FLIGHT STANDARDS DISTRICT
OFFICE, GENERAL AVIATION DISTRICT OFFICE, OR AIR CARRIER DISTRICT OFFICE.


D.  LESSEE AGREES TO KEEP A COPY OF THIS AGREEMENT IN EACH AIRCRAFT AT ALL TIMES
DURING THE TERM OF THIS AGREEMENT.


E.           The Instructions For Compliance with Truth-In-Leasing Requirements
are attached as Schedule 1 hereto and incorporated herein by reference.


In witness whereof, Lessor and Lessee have caused this Agreement to be duly
executed by their respective officers as of the Effective Date.


560 Company, Inc.




By:        /s/ Ronald A.
Duncan                                                       
Ronald A. Duncan, President


GCI Communication Corp.




By:      /s/ John M.
Lowber                                                          
John M. Lowber
Chief Financial Officer,
Senior Vice President,
Secretary & Treasurer

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1




INSTRUCTIONS FOR COMPLIANCE WITH
“TRUTH IN LEASING” REQUIREMENTS




1.
Mail a copy of the Agreement to the following address via certified mail, return
receipt requested immediately upon the execution of the  Agreement:  (14 C.F.R.
91.23 requires that the copy be sent within twenty-four hours after it is
signed.)



Federal Aviation Administration
Aircraft Registration Branch
ATTN:  Technical Section
P.O. Box 25724
Oklahoma City, Oklahoma 73125


2.
Telephone or fax the nearest Flight Standards District Office at least
forty-eight hours prior to the first flight under this Agreement.



3.
Carry a copy of the Agreement in the aircraft at all times.




 
 

--------------------------------------------------------------------------------

 
